


Exhibit 10.44

 

Freddie Mac Loan Number:  504180657

Freddie Mac Deal Number: 100101

 

MULTIFAMILY REVOLVING CREDIT NOTE

MULTISTATE — ADJUSTABLE RATE

(REVISION DATE 8-10-2009; specially modified on 3-19-2010)

 

US $150,000,000.00

 

Effective Date: March 26, 2010

 

FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”), jointly and severally (if more than one),
promises to pay to the order of NORTHMARQ CAPITAL, LLC, a Minnesota limited
liability company (“NorthMarq”), the principal sum of One Hundred Fifty Million
Dollars (US $150,000,000.00), or so much thereof as shall have been advanced or
re-advanced under that certain Credit Agreement, with interest on the unpaid
principal balance, as hereinafter provided.

 

1.             Defined Terms.

 

(a)           As used in this Note:

 

“Adjustable Interest Rate” means (i) the Base Rate, and/or (ii) the Prime Rate,
each as provided in the Credit Agreement.  However, in no event will the
Adjustable Interest Rate exceed the Maximum Interest Rate.

 

“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

 

“Default Rate” means a variable annual interest rate equal to four
(4) percentage points above the Adjustable Interest Rate in effect from time to
time.  However, at no time will the Default Rate exceed the Maximum Interest
Rate.

 

“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is May 1, 2010.

 

“Lender” means the holder from time to time of this Note.

 

“Loan” means the loan evidenced by this Note.

 

1

--------------------------------------------------------------------------------


 

“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

 

“Related Party” shall mean:  (i) any Borrower; (ii) any person or entity that
holds, directly or indirectly, any ownership interest in or right to manage
Borrower, including without limitation, any shareholder, member or partner of
Borrower; (iii) any person or entity in which any ownership interest (direct or
indirect) or right to manage is held by Borrower or any partner, shareholder or
member of, or any other person or entity holding an interest in, Borrower; and
(iv) any other creditor of Borrower that is related by blood, marriage or
adoption to Borrower, or any partner, shareholder or member of, or any other
person or entity holding an interest in, Borrower.

 

“Rent” shall have the meaning set forth in the Security Instrument.

 

“Transfer” shall have the meaning set forth in the Security Instrument.

 

(b)           Other capitalized terms used but not defined in this Note shall
have the meanings given to such terms in the Credit Agreement or, if not defined
therein, in the Security Instrument (as defined in the Credit Agreement).

 

2.             Address for Payment.  All payments due under this Note shall be
payable by wire transfer of immediately available funds to an account specified
by Lender, whose address is NorthMarq Capital, Inc., 3500 American Boulevard
West, Suite 500, Bloomington, Minnesota 55431, or such other place or account as
may be designated by Notice to Borrower from or on behalf of Lender.

 

3.             Payments.

 

(a)           Interest will accrue on the outstanding principal balance of this
Note at the Adjustable Interest Rate, subject to the provisions of Section 8 of
this Note.

 

(b)           Interest under this Note shall be computed, payable and allocated
on the basis of an actual/360 interest calculation schedule.  Each monthly
payment of principal and interest will first be applied to pay in full interest
due, and the balance of the monthly payment paid by Borrower will be credited to
principal.

 

(c)           The Installment Due Date for the first monthly installment payment
under Section 3(d) of interest only or principal and interest, as applicable,
will be the First Installment Due Date

 

2

--------------------------------------------------------------------------------


 

set forth in Section 1(a) of this Note.  Except as provided in Section 10,
accrued interest will be payable in arrears.

 

(d)           Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on the Maturity Date, accrued interest
only shall be payable by Borrower in consecutive monthly installments due and
payable on the first day of each calendar month. The amount of the monthly
installment of interest only payable pursuant to this Section 3(d) on an
Installment Due Date shall equal the sum of the annual interest on the unpaid
principal balance of each Base Rate Borrowing Tranche and Prime Rate Borrowing
Tranche outstanding from time to time during the Interest Period immediately
preceding the Installment Due Date at the applicable Adjustable Interest
Rate(s) in effect for such Interest Period, divided by 360, for each of the days
in such Interest Period.

 

(e)           All remaining Indebtedness, including all principal and interest,
shall be due and payable by Borrower on the Maturity Date.

 

(f)            Lender shall provide Borrower with Notice, given in the manner
specified in the Credit Agreement, of the amount of each monthly installment due
under this Note.  However, if Lender has not provided Borrower with prior notice
of the monthly payment due on any Installment Due Date, then Borrower shall pay
on that Installment Due Date an amount equal to the monthly installment payment
for which Borrower last received notice.  If Lender at any time determines that
Borrower has paid one or more monthly installments in an incorrect amount
because of the operation of the preceding sentence, or because Lender has
miscalculated the Adjustable Interest Rate or has otherwise miscalculated the
amount of any monthly installment, then Lender shall give notice to Borrower of
such determination.  If such determination discloses that Borrower has paid less
than the full amount due for the period for which the determination was made,
Borrower, within 30 calendar days after receipt of the notice from Lender, shall
pay to Lender the full amount of the deficiency.  If such determination
discloses that Borrower has paid more than the full amount due for the period
for which the determination was made, then the amount of the overpayment shall
be credited to the next installment(s) of interest only or principal and
interest, as applicable, due under this Note (or, if an Event of Default has
occurred and is continuing, such overpayment shall be credited against any
amount owing by Borrower to Lender).

 

(g)           All payments under this Note shall be made in immediately
available U.S. funds.

 

(h)           Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.

 

(i)            Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any

 

3

--------------------------------------------------------------------------------


 

reference to “accrued interest” shall refer to accrued interest which has not
become part of the unpaid principal balance.  Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.

 

(j)            In accordance with Section 14, interest charged under this Note
cannot exceed the Maximum Interest Rate.   If the Adjustable Interest Rate at
any time exceeds the Maximum Interest Rate, resulting in the charging of
interest hereunder to be limited to the Maximum Interest Rate, then any
subsequent reduction in the Adjustable Interest Rate shall not reduce the rate
at which interest under this Note accrues below the Maximum Interest Rate until
the total amount of interest accrued hereunder equals the amount of interest
which would have accrued had the Adjustable Interest Rate at all times been in
effect.

 

4.             Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Borrower agrees that neither
Lender’s acceptance of a payment from Borrower in an amount that is less than
all amounts then due and payable nor Lender’s application of such payment shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction.

 

5.             Security.  The Indebtedness is secured by, among other things,
the Security Instrument and the Credit Agreement, and reference is made to the
Security Instrument and the Credit Agreement for other rights of Lender as to
collateral for the Indebtedness.

 

6.             Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under the Credit Agreement, if any, and all other
amounts payable under this Note, the Credit Agreement and any other Loan
Document, shall at once become due and payable, at the option of Lender, without
any prior notice to Borrower (except if notice is required by applicable law,
then after such notice).  Lender may exercise this option to accelerate
regardless of any prior forbearance.  For purposes of exercising such option,
Lender shall calculate the prepayment premium, if any, as if prepayment occurred
on the date of acceleration.  If prepayment occurs thereafter, Lender shall
recalculate the prepayment premium, if any, as of the actual prepayment date.

 

7.             Late Charge.

 

(a)           If any monthly installment of interest or principal and interest
or other amount payable under this Note, the Credit Agreement, the Security
Instrument or any other Loan Document, other than the outstanding principal
balance of the Loan due and payable on the Maturity Date, is not received in
full by Lender within five (5) days after the installment or other

 

4

--------------------------------------------------------------------------------


 

amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period shall be
substituted), Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to five percent (5%) of such installment or other
amount due (unless applicable law requires a lesser amount be charged, in which
event such lesser amount shall be substituted).

 

(b)           Borrower acknowledges that its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan and that it is extremely difficult and impractical to determine those
additional expenses.  Borrower agrees that the late charge payable pursuant to
this Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.

 

8.             Default Rate.

 

(a)           So long as (i) any monthly installment under this Note remains
past due for thirty (30) days or more or (ii) any other Event of Default has
occurred and is continuing, then notwithstanding anything in Section 3 of this
Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.

 

(b)           From and after the Maturity Date, the unpaid principal balance
shall continue to bear interest at the Default Rate until and including the date
on which the entire principal balance is paid in full.

 

(c)           Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii)  it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender’s risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the

 

5

--------------------------------------------------------------------------------


 

Borrower’s delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.

 

9.             Limits on Personal Liability.

 

(a)           Except as otherwise provided in this Section 9 or in any guaranty,
Borrower shall have no personal liability under this Note, the Security
Instrument, the Credit Agreement, or any other Loan Document for the repayment
of the Indebtedness or for the performance of any other obligations of Borrower
under the Loan Documents and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations shall be Lender’s exercise
of its rights and remedies with respect to the Collateral Pool Properties and to
any other collateral held by Lender as security for the Indebtedness.  This
limitation on Borrower’s liability shall not limit or impair Lender’s
enforcement of its rights against any guarantor of the Indebtedness or any
guarantor of any other obligations of Borrower.

 

(b)           Borrower shall be personally liable to Lender for the amount of
the Base Recourse, plus any other amounts for which Borrower has personal
liability under this Section 9.

 

(c)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for the repayment of a further portion of the Indebtedness
equal to any loss or damage suffered by Lender as a result of the occurrence of
any of the following events:

 

(i)            Borrower fails to pay to Lender upon demand after an Event of
Default all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument and the amount of all security deposits collected by Borrower from
tenants then in residence.  However, Borrower will not be personally liable for
any failure described in this subsection (i) if Borrower is unable to pay to
Lender all Rents and security deposits as required by the Security Instrument
because of a valid order issued in a bankruptcy, receivership, or similar
judicial proceeding.

 

(ii)           Borrower fails to apply all insurance proceeds and condemnation
proceeds as required by the Security Instrument.  However, Borrower will not be
personally liable for any failure described in this subsection (ii) if Borrower
is unable to apply insurance or condemnation proceeds as required by the
Security Instrument because of a valid order issued in a bankruptcy,
receivership, or similar judicial proceeding.

 

(iii)          Borrower fails to comply with Section 14(g) or (h) of the
Security Instrument relating to the delivery of books and records, statements,
schedules and reports.

 

6

--------------------------------------------------------------------------------


 

(iv)          Borrower fails to pay when due in accordance with the terms of the
Security Instrument the amount of any item below marked “Deferred”; provided
however, that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of
no force or effect.

 

[Deferred]              Hazard Insurance premiums or other insurance premiums,

[Collect]                 Taxes,

[Deferred]              water and sewer charges (that could become a lien on the
Mortgaged Property),

[Collect]                 ground rents, if applicable

[Deferred]              assessments or other charges (that could become a lien
on the Mortgaged Property)

 

(d)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for:

 

(i)            the performance of all of Borrower’s obligations under Section 18
of the Security Instrument (relating to environmental matters);

 

(ii)           the costs of any audit under Section 14(g) of the Security
Instrument;

 

(iii)          any costs and expenses incurred by Lender in connection with the
collection of any amount for which Borrower is personally liable under this
Section 9, including Attorneys’ Fees and Costs and the costs of conducting any
independent audit of Borrower’s books and records to determine the amount for
which Borrower has personal liability; and

 

(iv)          the amount of, and any loss or damage suffered by Lender by reason
of any failure to fully and timely pay, all intangible, documentary stamp,
recordation, transfer, or similar taxes, if any, imposed in connection with the
Loan or any advances thereof, the Credit Agreement, this Note, the Security
Instruments, any default under any Loan Document, or any other transaction
relating to or arising out of the Loan, plus all interest, penalties and fines
that may be or may become due.

 

(e)           All payments made by Borrower with respect to the Indebtedness and
all amounts received by Lender from the enforcement of its rights under the
Security Instrument and the other Loan Documents shall be applied first to the
portion of the Indebtedness for which Borrower has no personal liability.

 

(f)            Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default:

 

7

--------------------------------------------------------------------------------


 

(i)            Borrower’s ownership of any property or operation of any business
not permitted by Section 33 of the Security Instrument or Section 7.1.5 of the
Credit Agreement;

 

(ii)           a Transfer (including, but not limited to, a lien or encumbrance)
that is an Event of Default under Section 21 of the Security Instrument, other
than a Transfer consisting solely of the involuntary removal or involuntary
withdrawal of a general partner in a limited partnership or a manager in a
limited liability company; or

 

(iii)          fraud or written material misrepresentation by Borrower or any
officer, director, partner, member or employee of Borrower in connection with
the application for or creation of the Indebtedness or any request for any
action or consent by Lender.

 

(g)           Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following events:

 

(i)            any Borrower voluntarily files for bankruptcy protection under
the United States Bankruptcy Code; or

(ii)           any Borrower voluntarily becomes subject to any reorganization,
receivership, insolvency proceeding, or other similar proceeding pursuant to any
other federal or state law affecting debtor and creditor rights; or

(iii)          an order of relief is entered against any Borrower pursuant to
the United States Bankruptcy Code or other federal or state law affecting debtor
and creditor rights in any involuntary bankruptcy proceeding initiated or joined
in by a Related Party (provided, that if such Borrower or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
this Section 9, regardless of whether any of the creditors solicited actually
initiates or participates in the proceeding, then such proceeding shall be
considered as having been initiated by a Related Party).

 

(h)           To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Collateral Pool
Properties or any other security, or pursued any other rights available to
Lender under this Note, the Credit Agreement, the Security Instrument, any other
Loan Document or applicable law.  To the fullest extent permitted by applicable
law, in any action to enforce Borrower’s personal liability under this
Section 9, Borrower waives any right to set off the value of the Collateral Pool
Properties against such personal liability.

 

8

--------------------------------------------------------------------------------

 

10.          Voluntary and Involuntary Prepayments.  Borrower may prepay this
Note in whole or in part only in accordance with the terms of the Credit
Agreement.  A prepayment premium shall be due and payable by Borrower in
connection with any prepayment of principal under this Note in accordance with
the Credit Agreement.

 

11.          Costs and Expenses.  To the fullest extent allowed by applicable
law, Borrower shall pay all expenses and costs, including Attorneys’ Fees and
Costs incurred by Lender as a result of any default under this Note or in
connection with efforts to collect any amount due under this Note, or to enforce
the provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

 

12.          Forbearance.  Any forbearance by Lender in exercising any right or
remedy under this Note, the Credit Agreement, the Security Instrument, or any
other Loan Document or otherwise afforded by applicable law, shall not be a
waiver of or preclude the exercise of that or any other right or remedy.  The
acceptance by Lender of any payment after the due date of such payment, or in an
amount which is less than the required payment, shall not be a waiver of
Lender’s right to require prompt payment when due of all other payments or to
exercise any right or remedy with respect to any failure to make prompt
payment.  Enforcement by Lender of any security for Borrower’s obligations under
this Note shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.

 

13.          Waivers.  Borrower and all endorsers and guarantors of this Note
and all other third party obligors waive presentment, demand, notice of
dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.

 

14.          Loan Charges.  Neither this Note, the Credit Agreement nor any of
the other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the Maximum Interest Rate.  If any applicable law limiting the
amount of interest or other charges permitted to be collected from Borrower in
connection with the Loan is interpreted so that any interest or other charge
provided for in the Credit Agreement or any other Loan Document, whether
considered separately or together with other charges provided for in the Credit
Agreement or any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges

 

9

--------------------------------------------------------------------------------


 

made in connection with the Indebtedness that constitute interest, shall be
deemed to be allocated and spread ratably over each Base Rate Borrowing Tranche
and Prime Rate Borrowing Tranche comprising this Note, if any, over the stated
term of this Note.  Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of this Note.

 

15.          Commercial Purpose.  Borrower represents that Borrower is incurring
the Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

 

16.          Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.

 

17.          Governing Law.  This Note shall be governed by the laws of the
Commonwealth of Virginia.

 

18.          Captions.  The captions of the Sections of this Note are for
convenience only and shall be disregarded in construing this Note.

 

 

19.          Notices; Written Modifications.

 

(a)           All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
the Credit Agreement.

 

(b)           Any modification or amendment to this Note shall be ineffective
unless in writing signed by the party sought to be charged with such
modification or amendment.

 

20.          Consent to Jurisdiction and Venue.  Borrower agrees that any
controversy arising under or in relation to this Note may be litigated in the
courts of the Commonwealth of Virginia.  The state and federal courts and
authorities with jurisdiction in the Commonwealth of Virginia shall have
jurisdiction over all controversies that shall arise under or in relation to
this Note.  Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.  However,
nothing in this Note is intended to limit any right that Lender may have to
bring any suit, action or proceeding relating to matters arising under this Note
in any court of any other jurisdiction.

 

21.          WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF
RIGHT BY A JURY AND

 

10

--------------------------------------------------------------------------------


 

(B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT
THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL.

 

22.          Borrowing Tranches.  The holder of this Note is authorized to
record on Schedule A annexed hereto and incorporated herein by reference, or on
a continuation thereof, the date, and the correct amount of each Base Rate
Borrowing Tranche and Prime Rate Borrowing Tranche made pursuant to the Credit
Agreement; provided, however, that the failure to make any such recordation
shall not affect the obligations of Lender or Borrower in respect of such Base
Rate Borrowing Tranche and Prime Rate Borrowing Tranche.

 

23.          Joinder.  In accordance with the provisions set forth in the Credit
Agreement, certain Affiliates of Borrower may become liable under this Note, the
Credit Agreement and the other Loan Documents by executing (a) a separate
Allonge to this Note, (b) a joinder agreement in form satisfactory to Lender,
and (c) any other documents reasonably required by Lender to evidence and/or
secure such Affiliate’s obligations hereunder, the Credit Agreement or under the
other Loan Documents, all as set forth in the Credit Agreement.

 

24.          Credit Agreement. In the event that the terms of this Note directly
conflict with the terms of the Credit Agreement, the terms of the Credit
Agreement shall control.

 

ATTACHED SCHEDULES.  The following Schedules are attached to this Note:

 

x           Schedule A           Base Rate Borrowing Tranches and Prime Rate
Borrowing Tranches

 

[Signatures Commence on the Following Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.  Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.

 

 

BORROWER:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership

 

 

 

By: BHMF, Inc., a Delaware corporation

 

Its: General Partner

 

 

 

By:

/s/ Mark T. Alfieri

 

Name: Mark T. Alfieri

 

Title: Chief Operating Officer

 

 

 

 

 

20-5734428

 

Borrower’s Employer ID Number

 

 

 

 

 

BEHRINGER HARVARD ORANGE, LLC (doing business as Grand Reserve Orange), a
Delaware limited liability company

 

 

 

By:

/s/ Mark T. Alfieri

 

Name: Mark T. Alfieri

 

Title: Chief Operating Officer

 

 

 

 

 

27-1174552

 

Borrower’s Employer ID Number

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

BASE RATE BORROWING TRANCHES/PRIME RATE BORROWING TRANCHES

 

Date of Advance/
Repayment

 

Base Rate
Borrowing Tranche

 

Repayment
Amount

 

Principal
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Advance/
Repayment

 

Prime Rate
Borrowing Tranche

 

Repayment
Amount

 

Principal
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

Freddie Mac Loan Number:  504180657
Freddie Mac Deal Number: 100101

 

The following endorsement is attached to that certain Revolving Credit Note
executed by BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited
partnership, and BEHRINGER HARVARD ORANGE, LLC (doing business as Grand Reserve
Orange), a Delaware limited liability company, in favor of the undersigned.

 

PAY TO THE ORDER OF Federal Home Loan Mortgage Corporation, a corporation
organized and existing under the laws of the United States, as of the 26th day
of March, 2010.

 

 

 

NORTHMARQ CAPITAL, LLC, a Minnesota limited liability company

 

 

 

By:

/s/ Paul W. Cairns

 

Name:  Paul W. Cairns

 

Title:  SVP

 

B-1

--------------------------------------------------------------------------------
